By the Court.

Lyon, J.,
delivering the opinion.
The first question made in the record is, as to the admission of the order, from the minutes of the Superior Court of Sumter county for the sale of the negro in controversy, as evidence against the objection of the plaintiff.
*700This order was passed and allowed by the Court at May Term, 1844, as an amendment to a decree that had been rendered in an equity cause that had been pending in that Court between Elizabeth Dinkins, by her next friend, Horace Din-kins and Mark M. Brown, a former trustee for the trust property secured to the separate use of Mrs. Dinkins for life, with remainder to her children, calling on him to account to her for the profits of said trust, and asking the Court for the appointment of a new trustee, and his removal; but which equity cause had been tried and a decree rendered at the March Term, 1840. The negro boy Lev, or Levi, was one of the trust negroes, and was embraced in the original bill and decree.
To that bill the children bf Mrs. Dinkins, and the plaintiffs in the present action, and who were entitled to the negroes under the deed from William P. Brown, after the death of their mother, Mrs. Dinkins, were no parties, either directly or indirectly. They were not represented in that suit.
Upon these facts, we are clear that the order of the Court passed four years after the original cause had been disposed of, on the ex parte motion of the solicitors for the complainant in the bill did not affect or bind these plaintiffs, who were no parties to the original proceedings or amendatory order, and had no notice whatever of it. As to these plaintiffs, such order was absolutely null and void. A party, to be bound by a judgment, must be a party to such judgment— must have notice of the proceeding, so that he can be heard, else the judgment does not affect him ór his interest. For these reasons, the Court ought to have excluded the order as evidence.
2. The copy advertisement, as testified to by Wheeler, the sheriff, who sold the negro under the same, was competent evidence, and ought not to have been excluded. Wheeler testified that it was a copy of the advertisement taken from the'paper in which the property was advertised for sale in his presence, and a copy of the advertisement under which the negro was sold. What higher evidence would the newspaper containing the advertisement have afforded than this ? It was but a copy itself. What higher evidence would the original writing which the sheriff sent to the printer have been than this? That was but the act of Wheeler. So is this, and sworn to.
*701It follows, from what I have already said, that the Court erred in his charge as to the effect of the order of the Court at May Term, 1844.
3. The purchaser, at the sale, by the sheriff, under the order of May Term, 1844, got no title whatever by that sale and purchase, as against these plaintiffs, and for the reasons I have already given; and that is, that the order of sale was null and void as to them, and the purchasers under the purchasers at such sale got no better title to the negro by such purchase than the first purchasers had, whether they bought with notice or without; and so the Court ought to have instructed the jury.
Judgment reversed.